


Exhibit 10.4

GUARANTEE
(this "Guarantee")

June 24, 2004

JPMORGAN CHASE BANK ("Chase"), as Administrative Agent for
the Lenders described below (the "Administrative Agent")
707 Travis, Floor 9
Houston, Texas 77002

Re:Credit Agreement dated effective as of June 24, 2004 (as amended, modified,
restated, or supplemented, the "Agreement") by and among CORNELL COMPANIES, INC.
as the Borrower (the "Borrower"), the several lenders party thereto from time to
time (the "Lenders"), and the Administrative Agent.

Ladies and Gentlemen:

        1.     Guarantee. For value received, and in consideration of Borrower
entering into the Agreement, the undersigned (collectively, the "Guarantor"), do
hereby irrevocably, absolutely, and unconditionally guarantee (a) payment, when
due, of any and all indebtedness and other amounts of every kind, howsoever
created, arising, or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing or owing to the Lenders or the
Administrative Agent, by Borrower under the Notes as defined in the Agreement,
(including, without limitation, amounts that would become due but for operation
of any applicable provision of Title 11 of the United States Code (including,
without limitation, 11 U.S.C. §§ 502 and 506)), together with all pre- and
post-maturity interest thereon (including, without limitation, all post-petition
interest if Borrower voluntarily or involuntarily files for bankruptcy
protection) (all such obligations being hereinafter collectively referred to as
the "Liabilities") and (b) the performance by Borrower of its obligations under
the Agreement and the Security Documents (the "Loan Papers") pursuant to the
terms thereof (the "Obligations"). The Guarantor has a substantial, direct or
indirect, financial interest in the benefits and advantages which will result
from the Agreement. The Guarantor hereby agrees that, upon any Default, the
Guarantor will forthwith pay the Liabilities as limited by this paragraph
immediately upon written demand or perform the Obligations.

        2.     Guarantee Continuing, Absolute, Unlimited. This Guarantee is a
continuing, absolute, and unlimited guarantee of payment and the Guarantor is a
primary obligor and not a surety. The Liabilities and Obligations shall be
conclusively presumed to have been created in reliance on this Guarantee. The
Administrative Agent shall not be required to proceed first against Borrower or
any other person, firm or corporation or against any property securing any of
the Liabilities or Obligations before resorting to the Guarantor for payment or
performance. To the extent permitted by applicable law, this Guarantee shall be
construed as a guarantee of payment without regard to the enforceability of any
of the Liabilities or Obligations or the rejection of the Agreement in
bankruptcy, and notwithstanding any claim, defense (other than payment or
performance by Borrower or the Guarantor) or right of setoff which Borrower or
the Guarantor may have against any Lender or the Administrative Agent, including
any such claim, defense, or right of setoff based on any present or future law
or order of any government (de jure or de facto), or of any agency thereof or
court of law purporting to reduce, amend, or otherwise affect any of the
Liabilities or Obligations of Borrower or any other obligor, or to vary any
terms of payment thereof, and without regard to any other circumstances which
might otherwise constitute a legal or equitable discharge of a surety or a
guarantor. The Guarantor agrees that this Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time payment to the
Lenders or the Administrative Agent of the Liabilities or any part thereof is
rescinded or must otherwise be returned by any Lender or the Administrative

1

--------------------------------------------------------------------------------




Agent upon the insolvency, bankruptcy, or reorganization of Borrower, or
otherwise, as though such payment to such Lender or the Administrative Agent had
not been made. To the extent permitted by applicable law, the Guarantor's
obligation to fully pay or perform the Liabilities and any remedy for the
enforcement thereof shall not be impaired, modified, released, or limited in any
way by any impairment, modification, release, or limitation of the liability of
Borrower or its bankruptcy estate, resulting from the operation of any present
or future provision of any debtor relief law or from the decision of any court
interpreting the same.

        3.     Guarantee Not Affected by Change in Security or Other Actions.
The Administrative Agent and the Lenders may, from time to time, without the
consent of or notice to the Guarantor, take any or all of the following actions
without impairing or affecting (except insofar as the Liabilities are reduced or
modified thereby), the Guarantor's obligations under this Guarantee or releasing
or exonerating the Guarantor from any of its liabilities hereunder:

        (a)   retain or obtain a security interest in any property to secure any
of the Liabilities or any obligation hereunder;

        (b)   retain or obtain the primary or secondary liability of any party
or parties, in addition to the Guarantor, with respect to any of the
Liabilities;

        (c)   extend the time or change the manner, place or terms of payment
of, or renew or amend any note or other instrument evidencing the Liabilities or
any part thereof, or amend in any manner any agreement relating thereto, in each
case in accordance with the terms of each such agreement;

        (d)   release or compromise, in whole or in part, or accept full or
partial payment for, any of the Liabilities hereby guaranteed, or any liability
of any nature of any other party or parties with respect to the Liabilities or
any security therefore;

        (e)   enforce the Administrative Agent's or the Lenders' security
interest, if any, in all or any properties securing any of the Liabilities or
any obligations hereunder in order to obtain full or partial payment of the
Liabilities then outstanding; or

        (f)    release or fail to perfect, protect, or enforce the
Administrative Agent's or the Lenders' security interest, if any, in all or any
properties securing any of the Liabilities or any obligation hereunder, or
permit any substitution or exchange for any such property.

        4.     Waivers. The Guarantor hereby expressly waives to the extent
permitted by law:

        (a)   notice of acceptance of this Guarantee;

        (b)   notice of the existence or incurrence of any or all of the
Liabilities in accordance with the Loan Papers;

        (c)   presentment, demand, notice of dishonor, protest, and all other
notices whatsoever (except the written demand referred to in Section 1
hereinabove);

        (d)   any requirement that proceedings first be instituted by the
Administrative Agent or any Lender against the Borrower;

        (e)   all diligence in collection or protection of or realization upon
the Liabilities or any part thereof, or any obligation hereunder, or any
collateral for any of the foregoing;

        (f)    any rights or defenses based on the Administrative Agent's or a
Lender's election of remedies, including any defense to the Administrative
Agent's or Lender's action to recover any deficiency after a non-judicial sale;
and

2

--------------------------------------------------------------------------------






        (g)   the occurrence of every other condition precedent to which the
Guarantor might otherwise be entitled.

        5.     Definitions. As used in this Guarantee, capitalized terms not
otherwise defined herein will have the meanings given them in the Agreement.

        6.     Representations, Warranties and Agreements of Guarantor. The
Guarantor represents and warrants to the Administrative Agent and the Lenders
that:

        (a)   Existence, Good Standing, Authority and Compliance. The Guarantor
is duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, organized, or otherwise formed. Except
where failure will not have a Material Adverse Effect, the Guarantor (a) is duly
qualified to transact business and is in good standing as a foreign corporation
or other entity in each jurisdiction where the nature and extent of its business
and properties require due qualification and good standing, (b) possesses all
requisite authority, permits and power to conduct its business as is now being,
or is contemplated by this Guarantee to be, conducted, and (c) is in compliance
with all applicable laws, except in each case where the failure to so qualify,
to possess such authority, permits or power or to comply with such law would not
have a Material Adverse Effect.

        (b)   Authorization and Contravention. The execution and delivery by the
Guarantor of this Guarantee or related document to which it is a party and the
performance by it of its obligations thereunder (a) are within its corporate,
organizational or partnership power, (b) have been duly authorized by all
necessary corporate, organizational, or partnership action, (c) require no
action by or filing with any tribunal (other than any action or filing that has
been taken or made on or before the date of this Guarantee or which would not
cause a material adverse event), (d) do not violate any provision of its
charter, bylaws, resolutions, or partnership agreement, (e) do not violate any
provision of law or order of any tribunal applicable to it, other than
violations that individually or collectively will not have a Material Adverse
Effect, (f) do not violate any material agreements to which it is a party, other
than a violation which would not have a Material Adverse Effect, (g) do not
result in the creation or imposition of any Lien (other than the Lender Liens)
on any asset of the Guarantor, (h) are in furtherance of the corporate,
organizational, or partnership purposes of the Guarantor and (i) do not require
the consent or approval of the shareholders, members, or partners of the
Guarantor.

        (c)   Binding Effect. Upon execution and delivery by all parties
thereto, this Guarantee will constitute a legal and binding obligation of the
Guarantor, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable debtor relief laws and general
principles of equity.

        (d)   Consideration. Guarantor represents and warrants that the value of
the consideration received and to be received by it is reasonably worth at least
as much as its liability under this Guarantee, and such liability may reasonably
be expected to benefit Guarantor directly or indirectly. NOTWITHSTANDING ANY
CONTRARY PROVISION IN THIS GUARANTEE, GUARANTOR'S MAXIMUM LIABILITY HEREUNDER IS
LIMITED, TO THE EXTENT, IF ANY, REQUIRED SO THAT ITS LIABILITY IS NOT SUBJECT TO
AVOIDANCE UNDER ANY DEBTOR RELIEF LAW.

        (e)   Solvency. As of the date of this Guarantee, the Guarantor is, and
after giving effect to this Guarantee, will be, solvent.

        7.     Events of Default. Events of Default shall be as set forth and
defined in the Credit Agreement.

3

--------------------------------------------------------------------------------



        8.     Remedies Upon Default. Without limiting any other rights or
remedies of the Administrative Agent or the Lenders provided for elsewhere in
this Guarantee or the Loan Papers, or by any requirement of law, or in equity,
or otherwise:

        (a)   Upon the occurrence of any Event of Default, the Lenders may
without any notice to (except as expressly provided herein or in and during the
continuance of any Loan Paper) or demand upon Guarantor, which are expressly
waived by Guarantor (except as to notices expressly provided for herein or in
any Loan Paper), proceed to protect, exercise and enforce the rights and
remedies of the Lenders against Guarantor hereunder or under the Loan Papers and
such other rights and remedies as are provided by requirement of Law or equity.

        (b)   The rights provided for in this Guarantee and the Loan Papers are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

        (c)   The order and manner in which the Lenders' rights and remedies
upon the occurrence and during the continuance of a Default are to be exercised
shall be determined by the Administrative Agent or the Lenders, as the case may
be, in its sole discretion, and all payments received by the Administrative
Agent shall be applied first to the costs and expenses (including reasonable
attorney's fees incurred by the Administrative Agent and Lenders) of the
Administrative Agent and Lenders, then to the payment of all accrued and unpaid
amounts due under any Loan Papers to and including the date of such application.
To the extent permitted by applicable law, no application of payments will cure
any Default, or prevent acceleration, or continued acceleration, of amounts
payable under the Loan Papers, or prevent the exercise, or continued exercise,
of rights or remedies of the Administrative Agent and Lenders hereunder or
thereunder or under any requirement of Law or in equity.

        9.     Payments. Each payment by the Guarantor to the Administrative
Agent under this Guarantee shall be made by transferring the amount thereof in
immediately available funds without set-off or counterclaim.

        10.   Costs, Expenses and Taxes. The Guarantor agrees to pay on demand:
(i) all reasonable out of pocket costs and expenses of the Administrative Agent
in connection with the preparation, execution and delivery of this Guarantee and
any other documents to be delivered hereunder, including the reasonable fees and
out of pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Guarantee, and any modification, supplement or
waiver of any of the terms of this Guarantee, (ii) all reasonable costs and
expenses of the Administrative Agent hereunder, including reasonable legal fees
and expenses of counsel to the Administrative Agent, in connection with a
default or the enforcement of this Guarantee and (iii) reasonable costs and
expenses incurred in connection with third party professional services
reasonably required by the Administrative Agent pursuant to the Loan Papers such
as appraisers, environmental consultants, accountants or similar Persons;
provided that except during the continuance of any Default hereunder, the
Administrative Agent will first obtain the consent of the Guarantor to such
expense, which consent shall not be unreasonably withheld. Without prejudice to
the survival of any other obligations of the Guarantor hereunder, the
obligations of the Guarantor under this Section shall survive the termination of
this Guarantee.

        11.   Subrogation. The Guarantor shall not be subrogated to, in whole or
in part, and agrees not to exercise any rights of subrogation with respect to,
the rights of the Administrative Agent or any Lender or those of any subsequent
assignee or transferee of any of the Liabilities until all the Liabilities to
the Administrative Agent and the Lenders and every such subsequent assignee or
transferee shall have been paid in full. The provisions of this Section 11 shall
survive the termination of this Guarantee and any satisfaction and discharge of
Borrower by virtue of any payment, court order, or law.

4

--------------------------------------------------------------------------------




        12.   No Waiver; Remedies. No failure on the part of the Administrative
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
or any abandonment or discontinuance of any steps to enforce such right,
preclude any other or further exercise thereof or the exercise of any other
right. No notice to or demand on the Guarantor in any case shall entitle the
Guarantor to any other or further notice or demand in similar or other
circumstances. The remedies herein are cumulative and not exclusive of any other
remedies provided by law, at equity or in any other agreement.

        13.   Survival of Representations and Warranties. All representations,
warranties and covenants contained herein or made in writing by the Guarantor in
connection herewith shall survive the execution and delivery of this Guarantee,
and the termination of the Loan Papers and will bind and inure to the benefit of
the respective successors and assigns of the parties hereto, whether so
expressed or not.

        14.   Confidentiality. The Administrative Agent and each Lender agree to
keep any information delivered or made available by the Guarantor to it which is
clearly indicated to be confidential information, confidential from anyone other
than Persons employed or retained by the Administrative Agent who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loan Papers; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing such information (a) to any
Lender, (b) pursuant to subpoena or upon the order of any court or
administrative agency, (c) upon the request or demand of any regulatory agency
or authority having jurisdiction over Administrative Agent or any Lender,
(d) which has been publicly disclosed, (e) to the extent reasonably required in
connection with any litigation to which the Administrative Agent, any Lender,
the Borrower, the Guarantor or their respective Affiliates may be a party,
(f) to the extent reasonably required in connection with the exercise of any
remedy hereunder, (g) to any Lender's legal counsel and independent auditors.
The Administrative Agent will promptly notify the Guarantor of any information
that it is required or requested to deliver pursuant to clause (b) or (c) of
this Section 14 and, if the Guarantor is a party to any such litigation,
clause (e) of this Section 14.

        15.   Separability. Should any clause, sentence, paragraph or Section of
this Guarantee be judicially declared to be invalid, unenforceable or void, such
decision will not have the effect of invalidating or voiding the remainder of
this Guarantee, and the parties hereto agree that the part or parts of this
Guarantee so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.

        16.   Execution in Counterparts. This Guarantee may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

        17.   Interpretation.

        (a)   In this Guarantee, unless a clear contrary intention appears:

          (i)  the singular number includes the plural number and vice versa;

         (ii)  reference to any gender includes each other gender;

        (iii)  the words "herein," "hereof" and "hereunder" and other words of
similar import refer to this Guarantee as a whole and not to any particular
Article, Section or other subdivision;

        (iv)  reference to any Person includes such Person's successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Guarantee, and reference to a Person in a particular capacity
excludes such Person in any other capacity or

5

--------------------------------------------------------------------------------






individually; provided that nothing in this clause is intended to authorize any
assignment not otherwise permitted by this Guarantee;

         (v)  except as expressly provided to the contrary herein, reference to
any agreement, document or instrument (including this Guarantee) means such
agreement, document or instrument as amended, supplemented or modified and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof;

        (vi)  unless the context indicates otherwise, reference to any Article,
Section, Schedule or Exhibit means such Article or Section hereof or such
Schedule or Exhibit hereto;

       (vii)  the word "including" (and with correlative meaning "include")
means including, without limiting the generality of any description preceding
such term;

      (viii)  with respect to the determination of any period of time, except as
expressly provided to the contrary, the word "from" means "from and including"
and the word "to" means "to but excluding"; and

        (ix)  reference to any law, rule or regulation means such as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time.

        (b)   The Article and Section headings herein are for convenience only
and shall not affect the construction hereof.

        (c)   No provision of this Guarantee shall be interpreted or construed
against any Person solely because that Person or its legal representative
drafted such provision.

        18.   Submission to Jurisdiction. The Guarantor, to the extent permitted
by applicable law, hereby agrees as follows:

        (a)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE MAY
BE BROUGHT IN THE DISTRICT COURTS OF HARRIS COUNTY, TEXAS OR OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS AND, BY EXECUTION AND
DELIVERY OF THIS GUARANTEE, THE GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING. THE GUARANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS
PROVIDED IN SECTION 21, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER
SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE GUARANTOR IN ANY
OTHER JURISDICTION.

        (b)   THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTEE BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

6

--------------------------------------------------------------------------------






        19.   Waiver of Jury Trial. THE GUARANTOR HEREBY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTEE OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH, AND AGREES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

        20.   Parties. This Guarantee shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors, assigns or
transferees, and shall be binding upon the Guarantor and its successors and
assigns. The Guarantor may not assign any of its duties under this Guarantee
without the prior written consent of the Administrative Agent. The
Administrative Agent and the Lenders may assign their respective rights and
benefits under this Guarantee to any Participant in accordance with the
provisions of Section 9.04 of the Agreement.

        21.   Notices. All notices, consents, requests, approvals, demands and
other communications provided for herein shall be in writing (including telecopy
communications) and mailed, telecopied, sent by overnight courier or delivered:

    (a)   If to any Guarantor:
 
 
 
 
c/o Cornell Companies, Inc.
1700 West Loop South, Suite 1500
Houston, Texas 77027         Attention:   John L. Hendrix,
Executive Vice President and CFO         telephone:   (713) 235-9321        
telecopy:   (713) 623-2853 and (713) 623-0090 (send copy to both)
 
 
(b)
 
If to the Administrative Agent:
 
 
 
 
JPMorgan Chase Bank
707 Travis, Floor 9
Houston, Texas 77002         Attention:   Susan Garner, Vice President        
telephone:   (713) 216-3250         telecopy:   (713) 216-6262
 
 
 
 
with a copy to
 
 
 
 
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, Texas 77002         Attention:   Carol M. Burke         telephone  
(713) 276-5561         telecopy:   (713) 276-6561

        (c)   or, in the case of any party hereto, such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the other parties given in accordance with the provisions of this Section 21.

        Other than the service of process set forth in Section 18(a) above, all
communications shall be effective three (3) Business Days after the date when
mailed by certified mail, return receipt requested postage prepaid to any party
at its address specified above, or upon receipt if telecopied to any party to

7

--------------------------------------------------------------------------------



the telecopy number set forth above, or upon receipt if delivered personally to
any party at its address specified above.

        22.   Term. This Guarantee is not limited to any particular period of
time, but shall continue in full force and effect until all of the Liabilities
have been fully and finally paid or have been otherwise discharged by the
Administrative Agent and the Lenders, and the Guarantor shall not be released
from any obligation or liability hereunder until such full payment or discharge
shall have occurred.

        23.   Governing Law. This Guarantee and all other documents executed in
connection herewith shall be deemed to be contracts and agreements executed by
the Guarantor and Administrative Agent under the laws of the State of Texas and
of the United States of America and for all purposes shall be construed in
accordance with, and governed by, the laws of said state and of the United
States of America.

        24.   Indemnity.

        (a)   The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Guarantee, the Agreement, or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
[are determined by a court of competent jurisdiction by final and nonappealable
judgment to have] resulted from the gross negligence or willful misconduct of
such Indemnitee.

        (b)   Without limiting any provision of this Guarantee, it is the
express intention of the parties hereto that each Person to be indemnified
hereunder or thereunder shall be indemnified and held harmless against any and
all losses, liabilities, claims or damages: (i) arising out of or resulting from
the ordinary sole or contributory negligence of such Person or (ii) imposed upon
said party under any theory or strict liability. Without prejudice to the
survival of any other obligations of the Guarantor hereunder and under the Loan
Papers, the obligations of the Guarantor under this Section shall survive the
termination of this Guarantee and the Loan Papers and the payment of the
Liabilities.

        25.   New Guarantee. In the event that (i) any Loan Paper is rejected by
a trustee or debtor-in-possession in any bankruptcy or insolvency proceeding
involving the Borrower or (ii) any Loan Paper or this Guarantee is terminated as
a result of any bankruptcy or insolvency proceeding involving the Borrower and,
if within sixty (60) days after such rejection or termination, the
Administrative Agent or its designee shall so request and shall certify in
writing to the Guarantor that it intends to perform the obligations of the
Borrower as and to the extent required under such Loan Paper or this Guarantee,
as applicable, the Guarantor will, unless prohibited by bankruptcy or other
applicable law, execute and deliver to the Administrative Agent or such
designee, a new Guarantee that shall contain the same conditions, agreements,
terms, provisions and limitations as such original

8

--------------------------------------------------------------------------------



Guarantee (except for any requirements which have been fulfilled by the Borrower
and the Guarantor prior to such rejection or termination).

[Remainder of page intentionally left blank]

9

--------------------------------------------------------------------------------



    Sincerely yours,
 
 
GUARANTOR:
 
 
CORNELL CORRECTIONS MANAGEMENT, INC., a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL CORRECTIONS OF TEXAS, INC.,
a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL CORRECTIONS OF RHODE ISLAND, INC.,
a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL CORRECTIONS OF CALIFORNIA, INC.,
a California corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CCG I CORPORATION, a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL ABRAXAS GROUP, INC.,
a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL CORRECTIONS OF ALASKA, INC.,
an Alaska corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer        

--------------------------------------------------------------------------------




 
 
CORNELL INTERVENTIONS, INC.,
an Illinois corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
WBP LEASING, INC., a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer
 
 
CORNELL INTERNATIONAL, INC.,
a Delaware corporation
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Chief Financial Officer


 
 
CORNELL COMPANIES MANAGEMENT SERVICES
LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:
 
Cornell Companies Management LP, a Delaware
limited partnership, its general partner
 
 
 
 
By:
 
Cornell Companies Administration, LLC,
a Delaware limited liability company, its general partner


 
 
 
 
 
 
By:
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix,
Manager
 
 
CORNELL COMPANIES MANAGEMENT LP,
a Delaware limited partnership
 
 
By:
 
Cornell Companies Administration, LLC, a Delaware
limited liability company, its general partner
 
 
 
 
By:
 
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix,
Manager
 
 
CORNELL COMPANIES MANAGEMENT HOLDINGS,
LLC, a Delaware limited liability company
 
 
By:
 
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Manager                

--------------------------------------------------------------------------------




 
 
CORNELL COMPANIES ADMINISTRATION, LLC,
a Delaware limited liability company
 
 
By:
 
/s/  JOHN L. HENDRIX      

--------------------------------------------------------------------------------

John L. Hendrix, Manager

        ACCEPTED AND AGREED as of the date first above written:

    JPMORGAN CHASE BANK, as Administrative Agent
 
 
By:
/s/  SUSAN GARNER      

--------------------------------------------------------------------------------

Susan Garner, Vice President

--------------------------------------------------------------------------------


